Citation Nr: 1210884	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  96-37 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a neuropsychiatric disorder, to include as being secondary to the appellant's service-connected renal disorder.

2.  Entitlement to an extraschedular evaluation in accordance with 38 C.F.R. § 3.321(b)(1) for nephrolithiasis, currently evaluated as 30 percent disabling.  

3.  Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disorders (TDIU).  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law



WITNESSES AT HEARING ON APPEAL

Appellant and a physician


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant service on active duty in the United States Army from July 1963 to July 1965, and from January 1966 to January 1969. 

This case comes to the Board of Veterans' Appeals, hereinafter the Board, from rating decisions rendered in October 1995 and July 1997 by the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO), of the Department of Veterans Affairs (VA).  The record reflects that the appellant provided testimony before a hearing officer at the RO in February 1998.  A transcript of that hearing was prepared and has been included in the claims folder for review.  

In March 2001, the Board reopened the appellant's claim for entitlement to service connection for a neuropsychiatric disorder.  In addition, the Board remanded both of the issues for action consistent with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5013A, 5106, 5107, 5126 (West 2002) as well as for consideration under 38 C.F.R. § 20.1304(c) (2001).  In July 2002, the Board further developed the appellant's claims so that a VA examination report, treatment records from private providers, and records from the Social Security Administration (SSA) could be obtained and included in the claims folder.  The Board once again remanded the appellant's claim in July 2003 to ensure compliance with Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) as well as to have the appellant identify then-current treatment providers for his service-connected renal disability. 

After the claim had been returned to the Board for review, the Board, in February 2005, issued a decision on the appellant's claim for service connection and for an increased rating.  In that action, the Board denied both of the appellant's claims for benefits.  A copy of the Decision was sent to the appellant who, upon review, appealed to the United States Court of Appeals for Veterans Claims, hereinafter the Court.  Upon completion of its review of the Board's Decision, the Court vacated said Decision with respect to both issues on appeal.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Subsequent to the Court's vacation of the Board's Decision, the Secretary appealed to United States Court of Appeals for the Federal Circuit.  In essence, the VA argued before the Federal Circuit that the Court erred in requiring specific notice under the Veterans Claims Assistance Act of 2000 (VCAA), Pub L. No 106-475, § 3(a), 114 Stat. 2096, 2096-97.  The Federal Circuit agreed with the argument proffered by the VA and vacated the Court's action.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).  

The claim was then returned to Court for review in accordance with the actions taken by the Federal Circuit.  The result of that review was the issuance of Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  In that action, the Court reaffirmed the Board's action with respect to the issue denying entitlement to an increased schedular evaluation.  However, the Court remanded the service connection issue and then also found that there were two additional issues that needed to be discussed in detail by the Court.  Those issues were entitlement to an extraschedular evaluation and entitlement to a total disability rating based on individual unemployability.  The claim has since been returned to the Board.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.



REMAND

As reported above, both the Federal Circuit and the Court have analyzed the appellant's claim and the VA's response to said claim.  A review of the two decisions by the Court and the Federal Circuit indicates, in brief, that the following actions should occur (or defects cured) with respect to the claim now before the Board:

1.  The appellant should be expressly informed as to how he may prevail on his three claims now before the Board.

2.  The appellant should undergo additional medical testing and a medical opinion obtained concerning the etiology of his current neuropsychiatric disorder.

3.  The appellant's claim should be reviewed by the RO and a determination made as to whether an extraschedular evaluation may be assigned for his service-connected nephrolithiasis.  

4.  The appellant's claim should be developed with respect to the TDIU issue now on appeal, and a determination made as to whether a TDIU may be assigned, to include the assignment of such a rating on an extraschedular basis.  

5.  All records contained in the claims folder must be reviewed and if any are printed or written in Spanish, they must be translated into English prior to the Board's (or Court's) review of the claim.

More specifically, with respect to the portion of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), that was not invalidated by the Federal Circuit or not appealed to the Federal Circuit, the Court has indicated that the Board erred when it did not further develop the appellant's claim with respect to the service connection issue.  The Court found that the Board should not have relied upon a November 2002 examination report in denying the appellant's claim.  The Court indicated that the examination report was inconsistent with other information contained in the claims folder, and that because of that inconsistency, the Board should have obtained additional clarifying medical information prior to the issuance of a decision on the merits of the appellant's service-connected claim.   In essence, the Court suggested that the Board should have that the examination results were inadequate for rating purposes.  See Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), and Barr v. Nicholson, 21 Vet. App. 303 (2007).  Hence, the claim will be returned so that a complete and definitive opinion concerning the etiology of the appellant's psychiatric disorder may be obtained. 

The Court, in the first action, further concluded that the documents that were obtained from the Social Security Administration (SSA) should have been translated into American English, but were not.  Because those documents were not translated, the Court intimated that it could not properly review all the information when the claim was presented before it.  Hence, the claim is also returned to the RO so that it may review the complete claims file, and more particularly the SSA records, and ensure that all records are properly translated into American English prior to the claim returning to the Board for review.

The Board further notes that when the Court initially reviewed the Board's Decision of February 2005, the Court found that the appellant had been given inadequate notice.  More specifically, the Court stated that the VA had an obligation to inform the appellant as to how he could prevail on his claim for benefits.  The Court then described how the VA should have notified the appellant - this included, with respect to the increased rating claim - of giving the appellant, in letter form, the wording of the rating criteria used to evaluate his nephrolithiasis.  Upon review by the Federal Circuit, the Federal Circuit found that the notice provisions enumerated by the Court were too demanding and not required by the laws and regulations governing notice in VA claims.  Accordingly, the Federal Circuit overturned the Court's initial decision and returned the claim to the Court for further action.  

The Court subsequently found that the evidence did not show that the appellant had been prejudiced by the notice provided to him by the VA.  However, the Court also suggested that if the record was clearer and if there was an indication that the appellant had been prejudiced by the notice provided to him, the Court could, and would, vacate any action taken by the Board.  Nevertheless, the Court determined that the type of notice that was required was as indicated in the cases of Pelegrini v. Principi, 18 Vet. App. 112 (2004) and also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Because the claim is being returned to RO for additional processing, it is the opinion of the Board that the RO should once again send the appellant VCAA notice under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159 (2011) for the issues now on appeal.  Such an action will positively and without reservation ensure that the appellant has been provided notice with respect to the issues now on appeal.  In accomplishing such an action, the Board will ensure that the appellant has been invited to submit any pertinent evidence in his possession, he will be informed as to the type of evidence that is the appellant's ultimate responsibility to submit, and he shall be told how he can prevail on all three of his claims.  This is especially necessary with respect to the two issues that have not been previously explicitly discussed - that involving the assignment of an extraschedular evaluation and/or a total disability evaluation based on individual unemployability.  

With respect to the two nonservice-connected issues, it is pointed out that the Court, in its second action, concluded that the VA should make a determination as to whether an extraschedular evaluation should be assigned with respect to the appellant's nephrolithiasis and whether the evidence supports the assignment of a total disability evaluation.   Unfortunately, the Board itself cannot assign an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); see also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Board acknowledges that Bagwell and Floyd only dealt with extraschedular ratings under § 3.321(b)(1); however, the analysis in those cases is analogous to TDIU ratings under § 4.16(b) as well, in view of that section's similar requirement of referral to the Director of VA's Compensation and Pension Service, in addition to Court precedent requiring consideration of § 4.16(b) when the issue is raised in an increased-rating case.  See, e.g., Stanton v. Brown, 5 Vet. App. 563, 570 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Thus, because the RO has not specifically discussed why it has determined that referral of this matter to the Director of Compensation and Pension Service should or should not occur, and because the appellant has not been specifically notified as to that reason, the Board finds that these issues must be remanded for additional procedural action prior to the Board issuing a determination on this matter.  To do otherwise would not stand up to judicial scrutiny and would possibly impinge upon the service members appellate rights.  Hence, these issues shall also be returned to the AMC for additional action. 

It is further added by the Board that a review of the evidence currently contained in the claims folder fails to provide to the Board evidence either in support of or against the claim for a total disability evaluation based on individual unemployability due to the appellant's service-connected disability.  That is, it is unclear whether the appellant can perform sedentary work or whether, given the appellant's service-connected disability (and the restrictions produced by that disorder), the appellant could not perform sedentary work, or whether, given his service-connected disability (and the restrictions produced by that condition), the appellant could only work part-time in a job that did not impinge on his service-connected disorder.  Hence, the claim must be returned to the RO so that additional medical information may be obtained and included in the claims folder for review.  

Accordingly, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, further appellate consideration will be deferred and the case is REMANDED to the RO for the following actions: 

1.  The RO must review the entire claims folder and ensure that all notification and development necessary to comply with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159 (2011)  are fully complied with and satisfied as to the issues on appeal.  The claims folder must include documentation that there has been compliance with the VA's duties to notify and assist a claimant as set forth in the VCAA as specifically affecting service connection (direct and secondary) claims, extraschedular evaluations assigned in accordance with 38 C.F.R. § 3.321(b), and TDIU claims (to include the granting of a TDIU claim pursuant to 38 C.F.R. § 4.16(b) (2011) (extraschedular)).  The RO should advise the appellant that he may submit proof of marked interference with employment or the need for frequent periods of hospitalizations due to his service-connected nephrolithiasis.  Copies of all correspondence should be included in the claims folder for review.  

2.  The RO should contact the appellant and ask that he provide medical records or identify all sources of medical treatment, to include VA treatment, received since January 2004 for his nephrolithiasis and neuropsychiatric disorder, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the RO should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2011). 

3.  The RO should request that a social and industrial survey be undertaken by a social worker, in order to elicit and set forth pertinent facts regarding the appellant's medical history, education and employment history, and social and industrial capacity.  The social worker who conducts this survey should identify those activities that comprise the appellant's daily routine.  With regard to his employability, the appellant should be asked to provide the names and addresses of businesses where he has worked and or sought employment.  Any potential employment opportunities should be identified.  The claims folder must be made available to the social worker in conjunction with the survey as it contains important historical data. 

4.  The RO should contact the SSA and ask that it provide all documents pertaining to any award of benefits from the SSA that have been produced since January 1, 2005, and specifically request a copy of any medical records upon which the SSA has used in making determinations on the continuation of benefits for the appellant.  If no records are forthcoming, the appellant should be notified as such so that he may have the opportunity to proffer those records he may have in his possession.  38 C.F.R. § 3.159 (2011).

5.  Only after all of the above taskings have been accomplished, the RO should arrange for the appellant to be examined by a VA psychiatrist in order to determine whether the appellant now suffers from a neuropsychiatric disorder, to include as being secondary to the appellant's service-connected nephrolithiasis.  The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner should be requested to review the claims folder and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner must specifically annotate in the record that he/she has reviewed all of the medical evidence in the claims folder to include the SSA paper records.  If the examiner specifies that he or she has reviewed medical records that are only electronically maintained, the examiner must reduce those medical records to paper facsimiles of the electronic records and include those paper facsimiles in claims folder for future review.   

The examiner should express an opinion as to whether the appellant now suffers from a psychiatric disorder.  If he does, the examiner should also opine as to whether the found disability is at least as likely as not (a probability of 50 percent or greater) related or secondary to the appellant's military service.  The examiner should further opine as to whether the found disability is at least as likely as not related or secondary to or aggravated by the appellant's service-connected nephrolithiasis disability. 

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition at issue, such testing or examination is to be accomplished prior to completion of the examination report. 

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the appellant's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the appellant's claimed neuropsychiatric disorder is not service-related, the examiner must explain in detail the reasoning behind this determination. 

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  It is further requested that the examiner discuss the seemingly inconsistent and contradictory opinions previously provided by a VA examiner in November 2002.  Finally, it is requested that the results be typed and included in the claims folder for review. 

6.  After the above development has been accomplished, the RO should schedule the appellant for appropriate examination(s) to provide an assessment as to the effect of his service-connected disability on his ability to obtain and maintain employment.  All indicated tests or studies deemed necessary should be done.  The claims file and this REMAND must be made available to, and be reviewed by, the examiner in connection with the examination.  The examiner must specifically comment in the examination report that he or she has reviewed the complete claims folder.  The examiner should perform any tests or studies deemed necessary for an accurate assessment.  The examiner should give detailed clinical findings of any symptomatology found. 

The examiner should render an opinion as to whether the appellant's service-connected disability prevents the appellant from being gainfully employed, or whether a nonservice-connected disability (or disabilities) prevents the appellant from being gainfully employed. 

The examiner must provide a comprehensive report including complete rationale for all conclusions reached.  If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report. 

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether the appellant's disability prevents him from being employed, or the actual cause of his unemployability cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review. 

7.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completion of the above, the RO should review the expanded record and determine if the benefits sought can be granted.  The RO is reminded that in making a determination as to whether a TDIU may be granted based on extraschedular considerations, that the RO must fully discuss why, or why not, it is sending the claim to the Director, VA Compensation and Pension requesting review.  Moreover, the RO is further reminded that in making a determination as to whether an extraschedular evaluation be assigned with respect to the appellant's nephrolithiasis, that the RO must fully discuss why, or why not, it is sending the claim to the Director, VA Compensation and Pension requesting review.  

If the benefit sought is not granted, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration.  If the claim is to be returned to the Board for appellate review, the RO should ensure that all of the documents contained in the claims file have been translated from Spanish to English.  No action is required of the appellant until he is contacted by the RO. 

The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


